DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-3, 5-7, 9-10 and 12-14, filed on 02/16/2022, are under consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a method to oligomerize monomers and to supply two discharges from the oligomerization reactor to two separation devices (first and second separation devices for claims 1 and 10, and to first and third separation devices for claims 13 and 14) wherein the method further comprises recovering a monomer from the separation devices and recycling this monomer to a dissolution device to dissolve the monomer in a solvent and to supply a liquid discharge stream from the monomer dissolution device into the oligomerization reactor.
The closest prior art that suggests a similar method and apparatus is Lattner (prior art of record, US 2013/0102826, Fig. 6) however, Lattner mixes the separated and recycled monomer with a solvent in a “recycle mixer” (label 468 in Fig. 6) to provide a vapor stream that is fed to the oligomerization reactor  (see Table 2 in Lattner, stream 469). Lattner does not teach or suggest the monomer dissolution device that provides a liquid discharge stream that is fed to the oligomerization reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772